Citation Nr: 0633633	
Decision Date: 10/31/06    Archive Date: 11/14/06

DOCKET NO.  99-06 127	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Huntington, 
West Virginia


THE ISSUES

1.  Entitlement to benefits under 38 U.S.C.A. § 1151 for left 
common carotid artery subclavian bypass surgery as a result 
of VA treatment.

2.  Entitlement to benefits under 38 U.S.C.A. § 1151 for 
lumbar spine stenosis as a result of VA treatment.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his wife


ATTORNEY FOR THE BOARD

T. Francesca Craft, Counsel


INTRODUCTION

The veteran served on active duty from January 1963 to 
December 1964.

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from May and October 1998 rating decisions 
by the Department of Veterans Affairs (VA) regional office 
(RO) in Huntington, West Virginia, which denied benefits 
under 38 U.S.C.A. § 1151 for left common carotid artery 
subclavian bypass surgery and lumbar spine stenosis, 
respectively.

The Board initially reviewed this matter in January 2000, at 
which time, the Board remanded the claims to the RO for 
additional development. As noted in the remand, during a 
video conference hearing, the veteran withdrew his claim for 
benefits under 38 U.S.C.A. § 1151 for Coumadin skin necrosis 
as a result of VA treatment.  (Transcript (T.) at p. 18)


FINDINGS OF FACT

1.  The appellant has been adequately notified of all 
pertinent laws and regulations and of the evidence necessary 
to establish his claims; all reasonable development necessary 
for the disposition of the instant case has been completed.

2.  Probative medical evidence establishes that the veteran's 
left common carotid artery subclavian bypass surgery was not 
caused by VA hospital care or medical treatment; 
carelessness, negligence, lack of proper skill, error in 
judgment, or similar instance of fault on the part of VA in 
furnishing the hospital care or medical treatment; or an 
event not reasonably foreseeable.

3.  Probative medical evidence establishes that the veteran's 
lumbar stenosis was not caused by VA hospital care or medical 
treatment; carelessness, negligence, lack of proper skill, 
error in judgment, or similar instance of fault on the part 
of VA in furnishing the hospital care or medical treatment; 
or an event not reasonably foreseeable.


CONCLUSIONS OF LAW

1.  The criteria for compensation, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for left common carotid artery 
subclavian bypass surgery have not been met.  38 U.S.C.A. 
§§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 3.102, 3.159, 
3.358 (2005).

2.  The criteria for compensation, pursuant to the provisions 
of 38 U.S.C.A. § 1151, for lumbar stenosis have not been met.  
38 U.S.C.A. §§ 1151, 5103A, 5107 (West 2002); 38 C.F.R. §§ 
3.102, 3.159, 3.358 (2005).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000 (VCAA)

The Board finds that VA's duties to the appellant under the 
VCAA have been fulfilled.  In this regard, the record shows 
that the RO sent VCAA notice in February 2001.  As previously 
noted, the original RO decisions that are the subject of this 
appeal were entered in May and October 1998, which was before 
the enactment of VCAA.  Obviously, VA could not have informed 
the veteran of law that did not yet exist.  Moreover, in 
Pelegrini v. Principi, the United States Court of Appeals for 
Veterans Claims (Court) also made it clear that where, as in 
this case, notice was not mandated at the time of the initial 
RO decision, the RO did not err in not providing such notice 
complying with 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 
3.159(b)(1) because an initial RO decision had already 
occurred.  See Pelegrini v. Principi, 17 Vet. App. 412 
(2004).  Also see VAOPGCPREC 7-2004.  The VCAA notice sent in 
February 2001 complied with all four requirements in 
38 U.S.C. § 5103(a) and 38 C.F.R. § 3.159(b) in that it: (1) 
informs the claimant about the information and evidence not 
of record that is necessary to substantiate the claim; (2) 
informs the claimant about the information and evidence that 
VA will seek to provide; (3) informs the claimant about the 
information and evidence the claimant is expected to provide; 
and (4) requests the claimant to provide any evidence or 
information pertaining to his claim.  This language fulfills 
the last requirement in 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b).

In a recent opinion, VA General Counsel held that 
section 5103(a) does not require VA to seek evidence 
from a claimant other than that identified by VA as 
necessary to substantiate the claim.  See VAOPGCPREC 1-
2004.  The failure to use the exact language of 38 
C.F.R. § 3.159(b)(1) with respect to this "fourth 
element" was harmless, non-prejudicial error, if error 
at all.  See Mayfield v. Nicholson, 19 Vet. App. 103 
(2005).

The Board also notes that, during the pendency of this 
appeal, the Court held that the VCAA notice requirements of 
38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all 
five elements of a service connection claim.  Dingess/Hartman 
v. Nicholson, 19 Vet. App. 473 (2006).  These five elements 
are:  1) veteran status; 2) existence of a disability; 3) a 
connection between the veteran's service and the disability; 
4) degree of disability; and 5) effective date of the 
disability.  The Court held that upon receipt of an 
application for service connection claim, 38 U.S.C.A. 
§ 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the 
information and the evidence presented with the claim and to 
provide the claimant with notice of what information and 
evidence not previously provided, if any, will assist in 
substantiating or is necessary to substantiate the elements 
of the claim as reasonably contemplated by the application.  
This includes notice that a disability rating and an 
effective date for the award of benefits will be assigned if 
service connection is awarded.  

In the present case, the appellant has not been notified as 
to the means by which a disability rating and effective date 
for the benefits sought on appeal are determined.  However, 
the Board finds herein that the preponderance of the evidence 
is against the claims.  Therefore, the issues of disability 
rating and effective date are moot.  The Board finds no 
prejudice to the appellant in proceeding with the issuance of 
a final decision on the claims.

VA also has a duty to assist the appellant in obtaining 
evidence necessary to substantiate the claim.  38 U.S.C.A. § 
5103A.  VA has obtained all indicated medical records 
available or expended reasonable efforts to do so.  In this 
regard, the Board considered the request by the veteran's 
representative that the Board remand the appeal in order to 
obtain quality assurance records maintained by VA for use in 
deciding the veteran's appeal.  The VA's medical quality 
assurance program consists of systemic health care reviews 
carried out by or for VA for the purpose of improving the 
quality of medical care or improving the utilization of 
health care resources in VA medical facilities.  Such data 
may relate to the structure, process or outcome of health 
care provided by VA.  See 38 C.F.R. 
§ 17.500(c).  Records and documents associated with the 
quality-assurance program are confidential and privileged and 
may not be disclosed except as provided by law.  38 U.S.C.A. 
§ 5705(a).

The statute and the VA regulations promulgated thereunder, 
found at 38 C.F.R. 
§§ 17.500 to 17.511, contain detailed rules regarding the 
disclosure of quality assurance information both inside and 
outside VA.  The statute specifies that "[n]othing in this 
section shall be construed as limiting the use of records and 
documents described in Subsection (a) of this section within 
the Department (including contractors and consultants of the 
Department)."  38 U.S.C.A. 
§ 5705(b)(5).  The representative cites § 5705(b)(5) as 
authority for the Board to consider quality assurance records 
in its review of the veteran's appeal.  The veteran's 
representative argues that there are no VA employees, 
contractors or consultants who are precluded from having 
access to medical quality assurance records if necessary to 
fulfill their duties and responsibilities.  Construing this 
provision, the VA regulations state that "[a]ccess to 
confidential and privileged quality assurance records and 
documents within the Department...is restricted to VA 
employees...who have a need for such information to perform 
their Government duties... and who are authorized access by 
the VA medical facility Director, Regional Director, the 
Under Secretary for Health, or their designees, or by the 
regulations in §§ 17.500 through 17.511."  38 C.F.R. § 
17.508(a).

It appears from the wording of 38 C.F.R. § 17.508(a) that the 
need for quality assurance documents for the performance of 
governmental duties does not by itself suffice to authorize 
access to quality assurance documents, given that further 
authorization, either through one of the specific 
authorizations found in the regulations or by the direction 
of specific VA personnel, is required.  Adjudicative 
personnel are not listed among the persons authorized in 38 
C.F.R. § 17.508, nor is there any existing directive or 
manual provision that provides the requisite authorization.  
To the contrary, VA Adjudication Procedures Manual M21-1, 
Chapter 22, paragraph 3, pertaining to the development of the 
evidence relating to claims under 38 U.S.C.A. § 1151, 
expressly states that quality assurance investigative reports 
should not be requested and that copies should not be filed 
in a claimant's claims folder.  Citing 38 U.S.C.A. § 5107, 
the manual states that these reports are confidential and 
cannot be used as evidence in the adjudication of such 
claims.

The Board believes that the language of 38 C.F.R. § 17.508(a) 
may not be construed to permit the procurement of quality 
assurance records by VA personnel, including adjudication 
personnel, without further authorization.  This is 
particularly so in view of the fact that the regulations also 
specify that efforts must be made to protect the identities 
of peer reviewers and that notice of penalties for 
unauthorized disclosure must be provided.  It is significant 
that no procedures relating to the use and handling of 
quality assurance records during claims adjudication or as to 
any controls that might be placed on relocation to claims 
folders have been established.  The Board does not have the 
authority to invalidate VA regulations or adjudicative 
manuals.  See 38 U.S.C.A. § 7104(c) (the Board is bound in 
its decisions by the regulations of the department and 
instructions of the Secretary).  Furthermore, procurement of 
quality assurance records would necessarily entail their 
disclosure to the veteran's representative.  Redisclosure of 
quality assurance records is subject to the disclosure rules 
set forth in regulations §§ 17.500 through 17.511, and no 
specific reference to claims representatives is found 
therein.  See 38 C.F.R. § 17.510.  Unauthorized disclosure 
may lead to fines of up to $5,000.00 for a first offense and 
up to $20,000.00 for each subsequent offense.  See 38 C.F.R. 
§ 17.511.  For these reasons, in the absence of any specific 
provisions of the law or regulations that authorize access to 
quality assurance records for adjudicative use, the Board 
finds that it is not required to obtain such records pursuant 
to the duty to assist under the VCAA.

Three medical opinions from the Veterans Hospital 
Administration address the questions of fault, additional 
disability, and proximate causation in relation to the 
veteran's left common carotid artery subclavian bypass 
surgery and his lumbar stenosis.  There is no further duty to 
provide a medical examination or opinion.  38 U.S.C. § 
5103A(d); 38 C.F.R. § 3.159(c)(4).  

Based on the foregoing, the Board finds that, in the 
circumstances of the veteran's claim, any additional 
development or notification would serve no useful purpose.  
See Soyini v. Derwinski, 1 Vet. App. 540 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the claimant are to 
be avoided); Wensch v. Principi, 15 Vet. App. 362, 368 (2001) 
(when there is extensive factual development in a case, 
reflected both in the record on appeal and the Board's 
decision, which indicates no reasonable possibility that any 
further assistance would aid the appellant in substantiating 
his claim, the VCAA does not apply).  The Board finds that 
the duty to assist and duty to notify provisions of the VCAA 
have been fulfilled to the extent possible with regard to 
this claim.  Thus, no additional assistance or notification 
to the appellant is required based on the facts of the 
instant case, there has been no prejudice to the appellant 
that would warrant an additional remand, and his procedural 
rights have not been abridged.  Bernard, 4 Vet. App. 384 
(1993).

Law and Regulations

Title 38, U.S.C., section 1151, in pertinent part, 
provides as follows:

Compensation under this chapter and 
dependency and indemnity compensation 
under chapter 13 of this title shall be 
awarded for a qualifying additional 
disability or a qualifying death of a 
veteran in the same manner as if such 
additional disability or death were 
service-connected.  For purposes of this 
section, a disability or death is a 
qualifying additional disability or 
qualifying death if the disability or 
death was not the result of the veteran's 
willful misconduct and the disability or 
death was caused by hospital care, 
medical or surgical treatment, or 
examination furnished the veteran under 
any law administered by the Secretary, 
either by a Department employee or in a 
Department facility as defined in section 
1701(3)(A) of this title, and the 
proximate cause of the disability or 
death was:

(A) Carelessness, negligence, lack of 
proper skill, error in judgment, or 
similar instance of fault on the part of 
the Department in furnishing the hospital 
care, medical or surgical treatment, or 
examination; or

(B) An event not reasonably foreseeable.

When after consideration of all evidence and material of 
record in a case before the Department with respect to 
benefits under laws administered by the Secretary, there is 
an approximate balance of positive and negative evidence 
regarding the merits of an issue material to the 
determination of the matter, the benefit of the doubt in 
resolving each such issue shall be given to the claimant.  
38 U.S.C.A. 
§ 5107 (West 2002); 38 C.F.R. § 3.102 (2005).
Factual Background

VA treatment records show prior to 1992 the veteran made 
sporadic complaints at the Mental Health Clinic.  For 
example, the veteran mentioned chest pain and difficulty 
swallowing to his counselor in March 1989.  He also presented 
to the emergency room in March, complaining of anterior chest 
pain, but he also had a productive cough with greenish 
sputum.  Records show a diagnosis of upper respiratory 
infection and costochondritis.  On one occasion in 1992, the 
veteran mentioned swelling in his hands and legs and on 
another occasion he mentioned pain in his back.  Both 
complaints were voiced during appointments at the Mental 
Health Clinic.  The initial work-up for chest pain occurred 
in July 1992, when the veteran complained of heart 
palpitations, shortness of breath, his heart pounding on the 
top of his head, a sharp pain center chest radiating through 
his back between the scapula, nausea with walking 1-1/2 miles, 
and edema in the hands.  A history of smoking one pack per 
day and drinking 10 cups of coffee a day were noted along 
with a family history of the veteran's father dying of a 
myocardial infarction at 65 years of age.  A chest x-ray was 
noted to show no active cardiopulmonary pathology; a stress 
test and pulmonary function tests were normal.  The veteran 
also reported shortness of breath on exertion when admitted 
for a colonoscopy in December 1993.  The first work-up for 
complaints of tingling in the legs occurred in March 1994.  
The veteran's complaints including tingling in his legs when 
walking approximately 100 yards and tingling with resting, 
similar tingling and paralytic feelings in arms when he lays 
down at night, and buttocks feeling cold and wet.  On 
examination, there no evidence of vascular changes in the 
feet and legs.  The veteran was referred to the neurology 
clinic.  

VA records show the veteran's wife called in December 1994 
and expressed concerns over the veteran's lightheadedness and 
dizziness with his history of hypotension. The note states 
she was concerned that amitriptyline could be the cause, 
although the patient had been on it for quite a while.  The 
provider advised her to bring the veteran to the emergency 
room if symptoms became worse, and if not, to call his 
primary doctor the next day.  In August 1995, an EKG 
(electrocardiogram) was done, as the veteran complained of 
his legs being cold when walking and a sharp pain in chest 
with nausea and perspiration.  The EKG indicated ASHD 
(arteriosclerotic heart disease).

The veteran continued treatment at the VA with occasional 
complaints of either numbness and/or coldness in his legs or 
pain in his chest in 1995.  In early December 1995, he 
presented to the emergency room with complaints that his left 
arm had been tingling since the day before and he had sharp 
pain in the side of his head with double vision and episodes 
of  pain in top of head.  The diagnostic impression was 
transient ischemic attacks (TIAs), rule out subclavian steel 
syndrome.  The plan was to schedule a carotid duplex scan and 
a computed axial tomography (CAT) scan of the head with 
contrast.  The veteran was instructed to make an appointment 
at the clinic and come to the emergency room if problems 
arise in the interim.  A couple of days later the veteran was 
seen at the clinic and started on aspirin.  The CAT scan was 
scheduled for January 1996, but on the veteran's wife's 
request it was moved up a few weeks.  Interpretation of the 
duplex scanning of the cervical carotid system indicated 
minimal disease in the right internal carotid artery and 
moderate disease in the left internal carotid artery.  

In January 1996, the veteran reported the numbness in his 
legs was getting worse.  VA referred him for a neurology 
evaluation at a private facility and the evaluator expressed 
concern with subclavian steel syndrome.  He concurred with 
doing an angiogram for evidence of it.  He also concurred 
with one aspirin a day, already implemented by VA providers.  
He thought femoral artery disease was possible because of the 
veteran's leg symptoms.  The final assessment was rule out  
subclavian steel syndrome.  Interpretation of a carotid 
angiogram at VA showed  no significant abnormality in 
visualized common carotid arteries bilaterally with 
visualized internal carotid arteries patent and appearing 
grossly unremarkable.  After continued complaints of tingling 
in the left arm, bilateral numbness in the lower extremities, 
and chest pain the diagnostic impression in February was 
carotid disease requiring surgery.  Symptoms of transient 
ischemic attacks and a non-palpable right radial or brachial 
pulse were noted.  The plan was to do a Doppler ultrasound of 
the left arm, aspirin, and return to the clinic after the 
Doppler, echocardiogram, EKG & fasting lipids.  VA progress 
notes in March indicated referral to surgery in light of the 
patient's decreased pulse in the left arm.  The provider also 
noted that he could not evaluate the proximal subclavian from 
the Doppler study. He questioned if further work-up was 
needed.

A surgical follow-up occurred at VA in June 1996.  The 
impression was acute left arm thrombosis versus embolism last 
December.  The consultant concluded he strongly favored 
embolism for the following reasons: 1) accompanying CNS 
(central nervous system) findings were hard to explain via 
thrombosis; 2) if thrombosis, it usually occurs proximally, 
which should result in subclavian steel-  he does not have 
(per private study); and 3) embolus with normal carotids 
explains lacunar infarct.  The plan was to prescribe 
Coumadin.  The veteran continued to have chest pains in July, 
which were relieved by nitroglycerin.  A cardiology 
consultation was done in October; the consultant agreed with 
a work-up for non-cardiac symptoms.  In December, the veteran 
reported continued numbness in his extremities with episodes 
of incontinence and increased urination. The assessment was 
questionable spinal cord ischemia; a referral to neurology 
was done.  An assessment is shown of anemia, iron and folate 
deficiency, folate deficiency neuropathy, and angina labs 
show folate low and B12 normal.

In January 1997, interpretation by VA providers of a coronary 
angiography showed a dominant left circumflex coronary artery 
with 70 percent ostial first obtuse marginal branch; left 
anterior descending (LAD) artery had questionable 80 percent 
mid stenosis; occlusion at the takeoff of the subclavian 
artery; and evidence of collaterals going distally to the 
subclavian artery.  The pertinent assessment was subclavian 
steel by history and angiogram, but relatively asymptomatic.  
The plan included a recommendation for no further 
intervention to open subclavian artery now.  If stress test 
was positive, then consider an angioplasty of the obtuse 
marginal branch and/or LAD depending on distribution of 
ischemia.  Further recommendation included continued 
nitrates, atenolol, and aspirin.  Interpretation of an MRI 
(magnetic resonance imaging) of the lumbar spine in February 
1997 at a VA facility reflects moderate spinal stenosis at 
L3-4 and severe spinal stenosis at L4-5.  Also in February, 
vascular surgery evaluated the veteran and concluded his 
coronary artery disease posed a moderate operation risk.  A 
CAT scan of the head was accomplished and found to be 
negative; diagnoses of coronary artery disease, possible 
subclavian steel, and severe lumbar spinal stenosis were 
recorded.  

In March 1997, a neuroradiology note indicated the veteran 
had complete occlusion of the left subclavian approximately 2 
centimeters beyond the origin, which reconstituted via 
collaterals, and a minimal irregularity of proximal internal 
carotid arteries, but no hemodynamically significant 
stenosis.  A note dated two days later stated the veteran had 
a 4-vessel cerebral angiogram done for subclavian steel, 
which was negative.  The impression after cardiac 
catheterization done approximately ten days later indicated 
low left ventricular ejection fraction of 41 percent (normal 
range being 55 % and above). VA treatment notes in April 1997 
reflect diagnoses of spinal stenosis lumbar and subclavial 
steel syndrome.
Analysis

The Board has thoroughly reviewed all the evidence in the 
veteran's claims folder, which includes:  his service medical 
records, his contentions, as presented in written statements, 
hearing testimony, and briefs, various private records, VA 
records for treatment from 1982 to 2001, Social Security 
Administration records, and Veterans Hospital Administration 
opinions.  Although the Board has an obligation to provide 
reasons and bases supporting this decision, there is no need 
to discuss, in detail, the extensive evidence submitted by 
the veteran or on his behalf.  See Gonzales v. West, 218 F.3d 
1378, 1380-81 (Fed. Cir. 2000) (the Board must review the 
entire record, but does not have to discuss each piece of 
evidence).  The Board will summarize the relevant evidence 
where appropriate, and the Board's analysis below will focus 
specifically on what the evidence shows, or fails to show, on 
the claim.  See Timberlake v. Gober, 14 Vet. App. 122 (2000) 
(the law requires only that the Board address its reasons for 
rejecting evidence favorable to the claimant).

Essentially, the veteran contends that VA physicians failed 
to diagnose his subclavian steel syndrome and lumbar stenosis 
in a timely fashion.  He states that VA failed to assign him 
his own doctor and providers erroneously attributed his 
symptoms of dizziness to his medication and his symptoms of 
numbness to smoking cigarettes.   While the veteran's 
contentions provide a road map to an analysis, his assertions 
do not constitute competent evidence.  See Routen v. Brown, 
10 Vet. App. 183, 186 (1997) ("a layperson is generally not 
capable of opining on matters requiring medical knowledge"), 
aff'd sub nom. Routen v. West, 142 F.3d 1434 (Fed. Cir. 
1998), cert. denied, 119 S. Ct. 404 (1998).  As causative 
factors of a disease amount to a medical question, only a 
physician's opinion would be competent evidence.  Gowen v. 
Derwinski, 3 Vet. App. 286, 288 (1992).  There are no medical 
opinions of record that establish VA hospital care, medical 
or surgical treatment, or examination, furnished the veteran, 
proximately caused any additional disability.  Accordingly, 
benefits under 38 U.S.C.A. § 1151 are not warranted for left 
common carotid artery subclavian bypass surgery or for lumbar 
stenosis.

The veteran asserts that Dr. P., a vascular surgeon, told him 
that if heart catheterization done in January 1997 showed the 
occlusion at start of subclavian artery that the 4-vessel 
cerebral angiogram in March 1997 would have shown the same 
thing.  The veteran's identifies a progress note which states 
the 4-vessel cerebral angiogram was negative.  The veteran 
asserts that Dr. P. told him the blockage existed probably 
two years prior to shutting down in December 1995.  As to 
these recollections by the veteran, the Board notes that the 
Court has found that these type of assertions, "filtered as 
it (is) through a layman's sensibilities, of what a doctor 
purportedly said is simply too attenuated and inherently 
unreliable to constitute 'medical' evidence."  Robinette v. 
Brown, 8 Vet. App. 69, 77 (1995).
In any case, while it is true that a progress note does state 
the test was negative, a note from neuroradiology dated two 
days before, acknowledges that the veteran had a complete 
occlusion of the left subclavian approximately 2 centimeters 
beyond the origin.  Moreover, progress notes show a diagnosis 
of subclavian steel syndrome in February 1997 and in April 
1997.  

The veteran asserted that his VA providers erroneously 
thought his medication was causing his dizziness.  However, 
progress notes indicate that it was the veteran's wife who 
was concerned that his medication was causing symptoms.  
There is no indication that the medical provider had made 
that determination.  Rather, the provider appears to express 
doubt, as he notes the veteran has been on the medication for 
a long while.  The Board further noted a February 1997 letter 
from two fellows in cardiology, which states they found VA's 
report of cardiac catheterization from Pittsburgh VA to be 
"slightly confusing" because it says there is questionable 
stenosis of the left anterior descending coronary artery, but 
also describes stenosis as being 80 percent.  Nonetheless, 
there is no competent evidence that this slight confusion 
constituted any carelessness, negligence, lack of skill, 
error in judgment or fault on the part of VA.  

Three VA physicians reviewed the veteran's claims file in 
order to render an opinion on the adequacy of VA care and to 
the extent fault, if any, or an event reasonably 
unforeseeable proximately caused the veteran to incur an 
additional disability.  The first physician, the Chief of 
Vascular Surgery at a VA Medical Center, opined that the 
absence of diagnosis or treatment by VA for left subclavian 
steel syndrome at no time appears to be the result of 
carelessness, negligence, lack of skill, error in judgment or 
fault on the part of VA.  He stated that the cause of the 
left subclavian steel syndrome was not reasonably foreseeable 
by VA staff.  The opinion of this surgeon counters the 
veteran's claim in that he concludes VA medical providers 
were not at fault or otherwise negligent, careless, lacking 
in skill, error, or judgment.  The Chief of the Orthopedic 
Surgical Service at the same VA medical center reviewed the 
veteran's claims file.  He opined that it is not necessarily 
true that a physician exercising the degree of skill and care 
ordinarily required of the medical profession should 
reasonably have diagnosed and treated the veteran earlier for 
spinal stenosis, including based on symptoms of  numbness in 
his legs.  He further opined that it was not necessarily so 
that the absence of a diagnosis or treatment by VA of spinal 
stenosis for any period of time involved carelessness, 
negligence, lack of skill, error in judgment or fault on the 
part of VA.  He explained that spinal stenosis would 
definitely not have been avoided even if VA was at fault and 
a proper diagnosis and treatment were implemented because 
spinal stenosis is the result of a chronic degenerative 
process and since cause is unknown, the course is 
unpredictable.  In other words, treatment would not have had 
any effect.  He concluded that VA hospital care, medical or 
surgical treatment, examination, or an event not reasonably 
foreseeable associated with VA care/treatment/examination 
definitely did not proximately cause the veteran's spinal 
stenosis.  He reiterated that spinal stenosis is a 
degenerative process of unknown cause and presents a variable 
unpredictable course that cannot be influenced by any known 
management.  The third VA physician is the Acting Chief of 
the Surgery Service at another VA facility.  Essentially, he 
concurred with the opinion of the orthopedic surgeon.  After 
reviewing the claims record, he opined that VA had performed 
all the appropriate tests and treated the subclavian steel 
syndrome and carotid artery disease appropriately.  He 
concluded the veteran would have required the subclavian to 
carotid bypass under any circumstance and there was nothing 
the VA could have done that would have eliminated the need 
for the procedure.  Moreover, he found there was no damage or 
harm caused by the delay in when the procedure was performed.  

In summary, undisputed, competent evidence demonstrates in 
VA's medical treatment of the veteran's subclavian steel 
syndrome and lumbar stenosis, no element of carelessness, 
negligence, lack of proper skill, error in judgment, or 
similar instance of fault; no reasonably unforeseeable event; 
no proximate cause, and no element of an additional 
disability.  There is no competent evidence of record that 
indicates otherwise.  The benefit of the doubt doctrine is 
not for application with regard to the claim for section 1151 
compensation for left common carotid artery subclavian bypass 
surgery and lumbar stenosis because the preponderance of the 
evidence is against the claims.  38 U.S.C.A. § 5107; Gilbert 
v. Derwinski, 1 Vet. App. 49 (1990); Ortiz v. Principi, 274 
F.3d 1361 (Fed. Cir. 2001).  Consequently, section 1151 
compensation for left common carotid artery subclavian bypass 
surgery and lumbar stenosis is not warranted.


ORDER

Compensation under 38 U.S.C.A. § 1151 for left common carotid 
artery subclavian bypass surgery is denied.

Compensation under 38 U.S.C.A. § 1151 for lumbar stenosis is 
denied.



____________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


